

Exhibit 10.6


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective the 1st day
November, 2002 by and between The Avon-Dixon Agency, LLC, a Maryland limited
liability company (the “Company”), and Mark M. Freestate (the “Employee”).


WITNESSETH: That for and in consideration of the sum of One Dollar ($1.00), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties, it is hereby agreed by and between
the parties as follows:


1. Duties. The Company hereby employs the Employee as an insurance producer,
with such duties as may be assigned to the Employee by the President of the
Company; provided, however, that such duties shall not include the management of
the day-to-day operations of any portion or aspect of the Company’s business.
The Employee shall devote his full business time, attention and energies to the
performance of his duties hereunder. Except as otherwise expressly agreed to in
writing by the parties, the Employee’s full business time, attention and
energies shall be focused exclusively on the performance of his duties
hereunder, such that, during the term of this Agreement, the Employee shall not
engage in any other activity for compensation; provided, however, that Employee
may serve on the board of directors of the Centreville National Bank of
Maryland.


2. Compensation. The Employee shall receive the following compensation:


(a) upon the Employee’s execution of this Agreement, a one-time signing bonus of
$29,900, which shall be paid up-front but earned pro-rata (i.e., Employee will
repay that portion of the bonus allocable to the portion of the 1-year period
following the date of this Agreement that he is not employed by the Company, if
his employment is terminated by the Company pursuant to Sections 4(b)(i) through
(xii), inclusive, or by him other than pursuant to Section 4(c)); and


(b) the commissions set forth and as provided in Schedule A attached hereto.


3. Term. The employment of the Employee shall commence on the date of this
Agreement and shall continue until otherwise terminated in accordance with
Section 4.


4. Conditions of Termination.


(a) This Agreement may be terminated by the Employee on thirty (30) days’ prior
written notice to the Company for any reason or no reason. This Agreement may be
terminated by the Company without prior notice to the Employee for any reason or
no reason.


(b) This Agreement also may be terminated by the Company for any of the
following reasons without prior notice to the Employee:


(i) The Company or any of its affiliates suffers a material injury to its
operations, financial condition or business reputation as a result of the
Employee’s misconduct, dishonesty or moral turpitude in connection with the
performance of his duties for the Company;


(ii) The Employee violates any of the provisions contained in Section 10;


(iii) The Employee is indicted for the commission of any felony, if the
indictment has a material adverse impact on the reputation or standing in the
business community of the Company or any of its affiliates;


(iv) The Employee abuses any drug;


 
 

--------------------------------------------------------------------------------

 
 
(v) The Employee abuses alcohol, but only to the extent that such abuse has a
material adverse effect on the Company’s reputation or on the performance of
duties and responsibilities under this Agreement;


(vi) The Employee loses any of his licenses to sell insurance;


(vii) The Employee fails to substantially perform his duties under this
Agreement, and such failure is not cured by the Employee within 30 days after
receiving written notice thereof from the Company;


(viii) The Employee habitually neglects his duties;


(ix) The Employee materially breaches this Agreement, and such breach is not
cured by the Employee within 30 days after receiving written notice thereof from
the Company;


(x) The Employee’s coverage under the Company’s employee dishonesty bond is
terminated;


(xi) The Employee dies;


(xii) The Employee is permanently disabled, which is defined as (A) the
Employee’s inability, through physical or mental illness or other cause, to
perform the majority of regular duties for a period of one hundred eighty (180)
days or more; (B) the Employee’s declaration that he is permanently disabled;
(C) a determination by the Employee’s personal physician that he is permanently
disabled; or (D) a determination by the Company’s physician that the Employee is
permanently disabled; or


(xiii) The Company determines to discontinue its insurance business.


(c) This Agreement may be terminated by the Employee for any of the following
reasons without prior notice to the Company:


(i) Without the Employee’s prior written consent, the Company takes any action
that has a material adverse effect on the Employee’s ability to perform as an
insurance producer under this Agreement;


(ii) Without the Employee’s prior written consent, the Company reduces the
Employee’s compensation set forth in Section 2(b); or


(iii) The Company materially breaches any of its obligations under this
Agreement, and such breach is not cured by the Company within 30 days after
receiving written notice thereof from the Employee.


(d) The party that terminates the Employee’s employment pursuant to
Sections 4(b)(i) through (xii), inclusive, or Section 4(c) shall provide the
other party with a final written notice of termination with all associated facts
and details within 30 days after the effective date of such termination.


5. Payments Upon Termination.


(a) Upon the termination of the Employee’s employment:


(i) the Employee shall be entitled to receive from the Company all commissions
and payments to which the Employee is entitled as of the effective date of
termination in accordance with Section 2(b) of this Agreement and Schedule A
attached hereto;


(ii) if the Employee’s employment is terminated by the Company other than
pursuant to Section 4(b)(i) through (x) of this Agreement, inclusive, and the
Company gives the Employee less than 30 days’ prior written notice of such
termination, then the Employee shall be entitled to receive from the Company all
commissions to which the Employee would have been entitled had Employee’s
employment continued after the date of termination for the number of days that
shall be equal to the remainder obtained by subtracting (A) the number of days
prior written notice given to the Employee, if any, from (B) 30. Such
commissions shall be paid in accordance with Section 2(b) of this Agreement and
Schedule A attached hereto (disregarding the Employee’s employment status) not
later than 60 days after the date of termination; and


 
2

--------------------------------------------------------------------------------

 
 
(iii) if, within three (3) years following the date of this Agreement, (A) the
Company terminates the Employee’s employment other than pursuant to Section
4(b)(i) through (xii) of this Agreement, inclusive, or (B) the Employee
terminates his employment pursuant to Section 4(c) of this Agreement, then the
Company shall pay to the Employee the positive remainder, if any, obtained by
subtracting (a) the amount of any “Deferred Payment” (as defined in that certain
Asset Purchase Agreement of even date herewith by and between W.M. Freestate &
Son, Inc., the Employee, the Company, and Shore Bancshares, Inc.) paid or
payable by the Company, from (b) $256,250. Such payment shall be paid to the
Employee in cash on the “Deferred Payment Due Date” as defined in such Asset
Purchase Agreement.


(b) The payments specified in this Section 5, if applicable, shall be considered
payment in full for all claims of the Employee for compensation under this
Agreement, and the Employee shall not be entitled to any other compensation
after the date of termination.


(c) The Company shall have the right to deduct from the payments due Employee
under this Agreement any amounts that the Employee owes the Company at the time
such payments are made by the Company.


6. Fringe Benefits.


The Company shall provide the same fringe benefits as are provided to other
similarly situated employees of the Company’s affiliate Shore Bancshares, Inc.


7. Reimbursement of Expenses.


(a) The Company recognizes that Employee may incur various expenses, from time
to time, for the Company's benefit and in furtherance of the business. The
Company agrees either to pay directly, advance sums to Employee to be used for
and/or to reimburse Employee for expenses authorized in advance by the Company.


(b) The Company shall have the right to establish, change and alter guidelines,
from time to time, with respect to the nature and type of expenses that the
Company will pay hereunder and the limits of payment.


8. Other Commissions. The Employee agrees to remit to the Company any and all
commissions, fees and bonuses which may be made payable to him which he receives
as a result of his referral or sales of insurance while employed by the Company.


9. Property Rights. The Employee agrees that any and all work products he
produces, including but not limited to expirations, renewals, expirations lists,
manuals, insurance dailies, customer lists, commissions or premiums, lists of
commissions on premiums, advertising copy and salesmanship pointers shall be
considered the exclusive property of the Company and shall remain so after
termination of this Agreement. The above enumerations are intended to be
illustrations only.


10. Protection of Business. In order that the Company shall continue to receive
the benefit of the goodwill and relationships with customers which it enjoys,
the Employee agrees, in consideration of $100, that:


(a) For a period of three (3) years after the Employee ceases to be employed by
the Company, the Employee will not directly or indirectly, within the Delmarva
Peninsula, whether alone or as an employee, officer, director, stockholder,
member, or partner of any other entity, or as a trustee, fiduciary, or other
representative of any other such activity, solicit, sell, serve, divert or
receive insurance producer business to or from any party which was a customer or
an actively solicited prospective customer of the Company as of the date of
termination or during the period of eighteen (18) months prior to said
termination date; provided, however, that this Section 10(a) shall not apply if
Employee’s employment is terminated as provided in Section 4(b)(xiii) because
the Company has determined to discontinue its insurance business, but only if
such discontinuance is not the result of the sale or other transfer of the
Company’s insurance business to another person or entity.


 
3

--------------------------------------------------------------------------------

 
 
(b) For a period of three (3) years after the Employee ceases to be employed by
the Company, the Employee will not, directly or indirectly, engage in the
insurance producer business in the Delmarva Peninsula; provided, however, that
this Section 10(b) shall not apply if Employee’s employment is terminated as
provided in Section 4(b)(xiii) because the Company has determined to discontinue
its insurance business, but only if such discontinuance is not the result of the
sale or other transfer of the Company’s insurance business to another person or
entity.


(c) During and after the Employee’s employment with the Company, the Employee
shall not disclose or divulge to third parties, any confidential information
concerning the Company, its business, or its customers. All information
regarding the Company, and its business, including but not limited to
information regarding the Company's former, current or prospective customers,
employees and markets, methods of doing business, systems, procedures and
financial performance and condition shall be presumed to be confidential
information of the company for purposes of this Agreement except to the extent
that any such information is otherwise in the public domain and became part of
the public domain other than by means of a breach of a confidentiality
obligation. All tangible embodiments of confidential information, whether typed,
written, stored electronically or otherwise, shall at all times remain the
property of the Company. Upon the cessation of employment with the Company, the
Employee shall promptly return to the Company all copies of such tangible
embodiments of confidential information.


(d) It is recognized that damages in the event of a breach of this Section 10 by
the Employee would be difficult, if not impossible, to ascertain, and it is
therefore agreed that the Company, in addition to and without limiting any other
remedy or right it may have, shall have the right to an injunction or other
equitable relief in any court in the State of Maryland of competent
jurisdiction, enjoining any such breach, and the Employee hereby waives any and
all defenses he may have on the ground of lack of jurisdiction or competence of
a court in the State of Maryland to grant such an injunction or other equitable
relief. The existence of this right shall not preclude any other rights and
remedies at law or in equity which the Company may have.


(e) The covenants contained in each of the above subsections of this Section 10
and within the subsections themselves are intended to be separate and divisible
covenants and if, for any reason, any one or more thereof shall be held to be
invalid or unenforceable, in whole or in part, it is agreed that the same shall
not be held to affect the validity of any other such covenant contained in this
Agreement. The benefits of this Section 10 shall inure to the benefit of, and
each reference to Company shall be deemed to include any affiliate, subsidiary
or parent of the Company.


11. Set Off. The Company may set off against any of the amounts due the Employee
by the Company hereunder, any amounts which are due from the Employee to the
Company and for bad debts of customers for which the Employee is responsible (as
evidenced by the coding of such customers or otherwise assigned to the Employee)
in excess of $3,500.00 in any calendar year (exclusive of any late charges or
commission due to the Company or the Employee). The Company shall provide the
Employee with a period of one (1) year following the year that the bad debt is
written off by the Company to collect the bad debt prior to exercising its night
of setoff relating to such bad debt under this Section 11. To the extent that
the Company exercises its right of setoff pursuant to this Section 11, and
provided that the Employee complies in all respects with all applicable federal
and state laws and regulations governing the collection of debts, including the
federal Fair Debt Collection Practices Act, the Company shall assign to the
Employee its rights with respect to the subject bad debts.


12. Miscellaneous Provisions:


(a) Applicable Law. It is the intention of the parties hereto that all questions
with respect to the construction of this Agreement and rights and liabilities of
the parties hereunder shall be determined in accordance with the laws of the
State of Maryland.


 
4

--------------------------------------------------------------------------------

 
 
(b) Entire Agreement. This Agreement embodies and constitutes the entire
understanding among the parties with respect to the transactions contemplated
herein, and all prior or contemporaneous agreements, understanding,
representations and statements, oral or written, are merged into this Agreement.


(c) Modification. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged, or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.


(d) Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.


(e) Binding Effect. The Agreement shall be binding upon and shall insure to the
benefit of the parties hereto and their successors and assigns. This Agreement
may be assigned by the Company to an affiliate of the Company, or to any third
party in connection with any sale of the Company’s business or other
extraordinary transaction. This Agreement may not be assigned by the Employee.


(f) Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.


(g) Gender. Whenever herein the singular number is used, the same shall include
the plural and the masculine gender shall include the feminine and neuter
genders.


(h) Notices. All notices and communications hereunder shall be in writing and
shall be deemed given when sent postage prepaid by registered or certified mail,
return receipt requested, and, if intended for the Company, shall be addressed
to it, to the attention of its President, at the principal office of the
Company, and if intended for Employee, shall be addressed to the Employee at the
Employee’s address as shown in the Company's records.


(i) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each one of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


(j) Waiver. Failure to Insist upon strict compliance with any of terms,
covenants or conditions hereof shall not be deemed a waiver of such terms,
covenants or conditions, nor shall any waiver or relinquishment or any night or
power hereunder at any one instance or instances be deemed a waiver or
relinquishment of such right or power at any other time or times.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



ATTEST:
 
THE AVON-DIXON AGENCY, LLC
         
/s/ Terry Mead                                                  
 
By: /s/ Kevin P. LaTulip                                   
 
Terry Mead, Secretary
 
Kevin P. LaTulip, President
                 
WITNESS:
             
/s/                                                                          
 
/s/ Mark M. Freestate                                        
     
Mark M. Freestate
 



 
5

--------------------------------------------------------------------------------

 

SCHEDULE A


Mark M. Freestate (the “Employee”) shall earn and be entitled to receive the
following commissions and payments from The Avon-Dixon Agency, LLC (the
“Company”) pursuant to Section 2(b) of the Employment Agreement to which this
Schedule A is attached (the “Employment Agreement”):


(A) 32% of the commissions received by the Company (i) on or after the date of
the Employment Agreement, and (ii) on or before the date the Employee ceases to
be employed by the Company, on the commercial insurance business of W.M.
Freestate & Son, Inc. (“W.M. Freestate”) that existed as of the date of the
Employment Agreement;


(B) 50% of commissions received by the Company (i) on or after the date of the
Employment Agreement, and (ii) on or before the date the Employee ceases to be
employed by the Company, on the life insurance business placed by the Employee
after the date of the Employment Agreement;


(C) 32% of commissions received by the Company (i) on or after the date of the
Employment Agreement, and (ii) on or before the date the Employee ceases to be
employed by the Company, on the commercial insurance business placed by the
Employee after the date of the Employment Agreement;


(D) 50% of the first-year commissions received by the Company (i) on or after
the date of the Employment Agreement, and (ii) on or before the date the
Employee ceases to be employed by the Company, on personal lines insurance
business placed by the Employee after the date of the Employment Agreement; and


(E) 20% of all first-year commissions received by the Company (i) on or after
the date of the Employment Agreement, and (ii) on or before the date the
Employee ceases to be employed by the Company, on all insurance business that
results directly from a referral of such insurance business by Employee to
another employee of the Company, but only to the extent the Employee holds a
valid license that permits him to receive such referral fees.


 
 

--------------------------------------------------------------------------------

 